United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2078
Issued: April 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through his attorney, filed a timely appeal from a
September 2, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a cervical condition causally related to
factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal.2 As the Board noted, appellant had
filed an occupational disease claim (Form CA-2) on August 12, 2009 alleging that he sustained a
cervical herniated disc causally related to repetitive motion in his federal employment as a
distribution clerk. The medical evidence included a September 8, 2009 report from Dr. Andre
Fontana, an orthopedic surgeon, which stated that appellant “was working with the mail boxes
and was using repetitive movements and also working at the window region and pushing for the
mail when he became more symptomatic in his neck associated with disc problems.” The Board
affirmed an April 13, 2010 OWCP decision denying the claim for compensation, finding the
medical evidence did not provide a rationalized opinion on causal relationship between a
diagnosed neck condition and employment factors. The additional history of the case as
provided in the Board’s prior decision is incorporated herein by reference.
In a letter dated February 11, 2011 appellant, through his representative, requested
reconsideration. Appellant submitted a May 27, 2010 report from Dr. Fontana, who stated that
appellant had remained under his care for a work-related herniated cervical disc. Dr. Fontana
stated that over the last few months appellant had an exacerbation of his problems, for which he
had undergone treatment. He noted the results of past MRI scans and indicated that appellant
was back to work with limitations. Dr. Fontana concluded, “The patient’s work activity includes
moving and handling mail material, pushing and pulling which can aggravate his cervical
conditions.”
By decision dated September 2, 2011, OWCP reviewed the merits of the claim for
compensation. It denied the claim on the grounds that the medical evidence was insufficient to
establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
2

Docket No. 10-1578 (issued February 2, 2011).

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
As the Board noted in its prior decision, the September 8, 2009 report from Dr. Fontana
was insufficient to establish the claim because it did not provide a complete background or a
rationalized medical opinion on causal relationship between a diagnosed cervical condition and
the employment factors. The May 27, 2010 report from Dr. Fontana is similarly deficient in this
regard. While Dr. Fontana provided additional references to MRI scan results, he did not
provide a complete medical and factual history. Dr. Fontana refers briefly to appellant’s work
activity as including pushing and pulling, without discussing when this occurred or providing
other detail showing he understood appellant’s work history. In addition, his opinion that the
work activity can aggravate a cervical condition is speculative and unaccompanied by supporting
medical rationale. It is well established that medical opinions based on an incomplete history or
opinions that are speculative in character are of diminished probative value.9 Dr. Fontana
provided no explanation of how appellant’s specific work activities aggravated his condition, or
a discussion of the nature, extent and duration of such aggravation.
It is appellant’s burden of proof to establish the claim for compensation. The Board finds
appellant did not meet his burden of proof in this case.
CONCLUSION
The Board finds appellant did not establish a cervical condition causally related to factors
of his federal employment.

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

9

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2011 is affirmed.
Issued: April 20, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

